323 S.W.3d 38 (2010)
STATE of Missouri, Respondent,
v. Frederick SPENCER, Appellant.
No. ED 93867.
Missouri Court of Appeals, Eastern District, Division Three.
August 31, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 13, 2010.
Frederick Spencer, Bowling Green, MO, pro se.
Chris Koster, Atty. Gen., and Jamie Pamela Rasmussen, Asst. Atty. Gen., Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Frederick Spencer appeals from the judgment denying his motion for post-conviction DNA testing. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, explaining the reasons for our decision. We affirm. Rule 84.16(b)(5).